DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to Pre-Appeal Decision for U.S. Application No. 15/726927 filed on July 12, 2022.

Information Disclosure Statement
2.	The Information Disclosure Statement filed on May 27, 2022 was reviewed and accepted by the Examiner.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-7, 9-14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Rath et al. U.S. Patent No. 9,069,827 (herein as ‘Rath’) and further in view of Omara et al. U.S. Patent Application Publication No. 2010/0250507 (herein as ‘Omara’), Mu et al. U.S. Patent Application Publication No. 2016/0063083 (herein as ‘Mu’) and Cooper U.S. Patent Application Publication No. 2011/0196866 (herein as ‘Cooper’).

As to claim 1 Rath teaches a computing device for a distributed data management system, the computing device comprising: an interface configured to communicate with a second computing device of the distributed data management system (Col. 3 Lines 53-60 Rath discloses an interface used by a client to access data from the data storage service. Col. 4 Lines 60-65 and Col. 5 Lines 1-5 Rath discloses the client is able to connect to the server to access different web services. The web service is seen as the distributed data management system.  The client devices are seen as the second device. The web server is seen as the distributed data management system);
a memory configured to store a first copy of a file that is synchronized with a second copy of the file stored at the second computing device (Rath, column 3, lines 15-26; column 4, lines 24-27; where "multiple storage nodes" are computing devices on which replicas, i.e. copies of files stored on the other devices are stored); 
and a processor configured, in response to receipt of an update to the file at the processor while the interface is unable to communicate with the second computing device, to (Rath, column 22, lines 32-38; RATH, column 23, line 59-column 24, line 39, where the log is the versioning management data; see also RATH, column 23, lines 60-66, where the log stores information about changes to files and replicas);
Rath does not teach but Omara teaches access a synchronization setting for the file from versioning management data in the memory, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file, (Fig. 5 and Par. 0050 Omara discloses that the local lock is acquired for a concurrent bag.  The local lock is seen as the synchronization setting. The concurrent bag is seen as the file. Par. 0025 and par. 0050 Omara discloses the local lock prevents all other threads from adding or deleting local list, but allows runtime platform to enumerate the concurrent bag);
Rath and Omara are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization settings of Omara, to prevent data from being corrupted. The suggestion/motivation to combine is that it would be obvious to try in order to inhibit the performance and scalability of a process where that are many independent processing resources that execute threads (Par. 0001 Omara).
Rath in combination with Omara does not teach but Mu teaches wherein the synchronization settings indicate conditions for preventing updating of file and wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the interface attempts to communicate with the second computing device and is unable to communicate with the second computing device (Par. 0013 Mu teaches an atomic synchronization setting. The atomic synchronization setting allows the first cluster to write data to a second cluster, but does not perform another write operations until the first clusters is able to communicate with the second cluster. The first cluster is able to communicate with the second cluster when the first cluster sends a write acknowledgement);
wherein the plurality of files include a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the interface attempts to communicate with the second computing device and is unable to communicate with the second computing device (Fig. 2 (206, 208) and Par. 0046-0048 Mu teaches waiting to perform a synchronization until a connection is established. Waiting to perform a synchronization is seen as unable to communicate and preventing a file from being updated);
Rath and Mu are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization settings of Mu, to prevent data from being corrupted. The suggestion/motivation to combine is that it would be obvious to try in order to prevent errors or poor storage performance while waiting to load data (Par. 0002 and par. 0077 Mu).
Rath in combination with Omara does not teach but Cooper teaches wherein the update changes the file from a first version to a second version that is distinct from the first version (Par. 0004 Cooper discloses the machines are updated with new table information before being able to access the server);
Rath and Cooper are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the quick device communication of Cooper, to prevent automatically synchronizing incorrect data. The suggestion/motivation to combine is that it would be obvious to try in order to prevent data corruption (Par. 0004 Cooper).
Rath teaches conditioned on a determination that the versioning management data indicates the first synchronization setting is associated with the file, write the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers);
and conditioned on a determination that the versioning management data indicates the second synchronization setting is associated with the file, refrain from performance of a write of the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers).

As to claim 2 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 1.
In addition Rath teaches wherein the versioning management data indicates a synchronization setting associated with a directory of files that includes the file (Col. 14 Lines 40-42 Rath disclose the replicas are associated with entries of the table).

As to claim 3 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 2.
In addition Rath teaches wherein the processor is further configured to, in response to receiving an update to a third file of the directory of files while the interface is unable to communicate with the second computing device:
conditioned on determining that the versioning management data indicates a first particular synchronization setting associated with the directory of files, write the update to a first particular copy of the third file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers);
and conditioned on determining that the versioning management data indicates a second particular synchronization setting associated with the directory of files, refrain from writing the update to the first particular copy of the third file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers).

As to claim 4 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is further configured, in response to detecting that the interface is able to communicate with the second computing device subsequent to writing the update to the first copy of the file:
conditioned on determining that the versioning management data indicates a first reconciliation setting associated with the file, send an update message to the second computing device, wherein the update message indicates the update to the first copy of the file  (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers); 
and conditioned on determining that the versioning management data indicates a second reconciliation setting, send a request for updated data to the second computing device, the updated data indicating changes to the second copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers).

As to claim 5 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is configured to write the update to the first copy of the file in response to determining that the first synchronization setting corresponds to a quorum mode and detecting that the interface is able to communicate with at least a threshold number of a plurality of computing devices, wherein the plurality of computing devices includes the second computing device and one or more additional computing devices (Col. 36 Lines 5-9 Rath discloses a quorum scheme used to determine when the synchronization is to occur. Rath also discloses the replication group need to exist in a predefined and customizable value for the number of data centers).

As to claim 6 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is configured to write the update to the first copy of the file in response to determining that the first synchronization setting corresponds to a high availability mode (Col. 36 Lines 5-15 Rath discloses a synchronization occurs when there are at least K data centers, where K is a low number such as 0).

As to claim 7 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is configured to refrain from writing the update to the first copy of the file in response to determining that the second synchronization setting corresponds to a quorum mode and detecting that the interface is able to communicate with fewer than a threshold number of a plurality of computing devices, wherein the plurality of computing devices includes the second computing device and one or more additional computing devices (Col. 36 Lines 20-25 Rath discloses a synchronization occurs when there are at least K data centers, where K is a low number such as 2 and 3).


As to claim 9 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is further configured to, during a reconciliation phase, determine, at a first time, that the interface is able to communicate with a first set of computing devices that includes the second computing device, and wherein the memory is configured to store peer data indicating that the interface is able to communicate with the first set of computing devices at the first time (Col. 9 Lines 1-9 Rath discloses storing the client applications such as user data. Col. 29 Lines 50-53 Rath discloses the system ensures write quorum satisfies the write quorum for user data writes).

As to claim 10 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 9.
	In addition Rath teaches wherein the processor is configured to detect the reconciliation phase in response to detecting an initialization phase of the processor, detecting that communication is restored with the second computing device, or both (Col. 4 Lines 36-42 Rath discloses the system rejoining the logs mechanism post-failover rejoins).

As to claim 11 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 9.
In addition Rath teaches wherein the processor is further configured, during the reconciliation phase, to: 
store the first copy of the file in the memory as a first version of the file (Col. 29 Lines 27-32 Rath discloses performing an update of synchronizing replicas across data centers); 
receive additional peer data from each of the first set of computing devices (Col. 29 Lines 50-53 Rath discloses performing state gathering such as a read quorum to ensure the user data writes will be successful);
select the second computing device from the first set of computing devices based on the peer data, the additional peer data, and a reconciliation setting associated with the file (Col. 29 Lines 54-57 Rath discloses performing the synchronization);
send a request for a second version of the file to the second computing device;  receive data from the second computing device responsive to the request; and store the data in the memory as the second version of the file (Col. 39 Lines 10-20 Rath discloses a membership version that allows for the master to continue to try to increment the version of the data to be stored.).


As to claim 12 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 11.
	In addition Rath teaches wherein the processor is further configured, during the reconciliation phase, to provide particular data indicating a difference between the first version of the file and the second version of the file to one or more applications (Col. 25 Lines 53-59 Rath discloses the version number for the partition of the replicas).

	As to claim 13 Rath reaches a method of distributed data management, the method comprising: storing, at a first computing device, a first copy of a file that is synchronized with a second copy of the file stored at a second computing device (Rath, column 3, lines 15-26; column 4, lines 24-27; where "multiple storage nodes" are computing devices on which replicas, i.e. copies of files stored on the other devices are stored);  
in response to receiving an update to the file at the first computing device while communication with the second computing device is unavailable (Rath, column 22, lines 32-38; Rath, column 23, line 59-column 24, line 39, where the log is the versioning management data; see also Rath, column 23, lines 60-66, where the log stores information about changes to files and replicas);
Rath does not teach but Omara teaches accessing a synchronization setting for the file from versioning management data the versioning management data including synchronization settings, for each particular file of a plurality of files that includes the file, (Fig. 5 and Par. 0050 Omara discloses that the local lock is acquired for a concurrent bag.  The local lock is seen as the synchronization setting. The concurrent bag is seen as the file. Par. 0025 and par. 0050 Omara discloses the local lock prevents all other threads from adding or deleting local list, but allows runtime platform to enumerate the concurrent bag);
Rath and Omara are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization settings of Omara, to prevent data from being corrupted. The suggestion/motivation to combine is that it would be obvious to try in order to inhibit the performance and scalability of a process where that are many independent processing resources that execute threads (Par. 0001 Omara).
Rath in combination with Omara does not teach but Mu teaches wherein the synchronization settings indicate conditions for preventing updating of file and wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the first computing device attempts to communicate with the second computing device and is unable to communicate with the second computing device (Par. 0025 Omara discloses the local lock allows a particular thread to perform an operation on a data element. The local lock is seen as the synchronization settings that indicate conditions for preventing updating of a file. The concurrent bag is the first file. The other threads not being able to perform an operation on the data element are seen as interface attempts to communicate with the second computing device and is unable to communicate with the second computing device);
wherein the plurality of files include a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the first computing device attempts to communicate with the second computing device and is unable to communicate with the second computing device (Fig. 2 (206, 208) and Par. 0046-0048 Mu teaches waiting to perform a synchronization until a connection is established. Waiting to perform a synchronization is seen as unable to communicate and preventing a file from being updated);
Rath and Mu are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization settings of Mu, to prevent data from being corrupted. The suggestion/motivation to combine is that it would be obvious to try in order to prevent errors or poor storage performance while waiting to load data (Par. 0002 and Par. 0077 Mu).
Rath in combination with Omara does not teach but Cooper teaches and wherein the update changes the file from a first version to a second version that is distinct from the first version (Par. 0004 Cooper discloses the machines are updated with new table information before being able to access the server);
Rath and Cooper are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the quick device communication of Cooper, to prevent automatically synchronizing incorrect data. The suggestion/motivation to combine is that it would be obvious to try in order to prevent data corruption (Par. 0004 Cooper).
Rath teaches conditioned on determining that the versioning management data indicates the first synchronization setting is associated with the file, writing the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers);
and conditioned on determining that the versioning management data indicates the second synchronization setting is associated with the file, refraining from writing the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers. Col. 47 Lines 5-20 Rath discloses the two write quorums can be applied to the replica group to split the replica group into two identical replica groups. Rath discloses two different type of write quorums.  The second write quorum is seen as the second synchronization setting. Writing the replica to a new group is seen as refraining from writing the update to the first copy of the file).

As to claim 14 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 13.
In addition Rath teaches further comprising, in response to detecting a reconciliation phase: storing the first copy of the file as a first version of the file (Col. 29 Lines 27-32 Rath discloses performing an update of synchronizing replicas across data centers);
determining that communication is available with a first set of computing devices, the first set of computing devices including the second computing device; 
updating peer data to indicate the first set of computing devices; receiving additional peer data from each of the first set of computing devices (Col. 29 Lines 50-53 Rath discloses performing state gathering such as a read quorum to ensure the user data writes will be successful); 
selecting the second computing device from the first set of computing devices based on the peer data, the additional peer data, and a reconciliation setting associated with the file (Col. 29 Lines 54-57 Rath discloses performing the synchronization);
sending a request for a second version of the file to the second computing device; receiving data from the second computing device responsive to the request; and storing the data as the second version of the file (Col. 39 Lines 10-20 Rath discloses a membership version that allows for the master to continue to try to increment the version of the data to be stored).


As to claim 16 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 14.
In addition Rath teaches wherein the reconciliation phase is detected in response to detecting that communication with the second computing device is restored (Col. 4 Lines 36-42 Rath discloses the system rejoining the logs mechanism post-failover rejoins).



	As to claim 18 Rath teaches a non-transitory computer-readable medium of a first computing device comprising instructions executable by a processor to: store a first copy of a file that is synchronized with a second copy of the file stored at a second computing device (Rath, column 3, lines 15-26; column 4, lines 24-27; where "multiple storage nodes" are computing devices on which replicas, i.e. copies of files stored on the other devices are stored);  
and in response to receiving an update to the file at the first computing device while communication with the second computing device is unavailable (Rath, column 22, lines 32-38; RATH, column 23, line 59-column 24, line 39, where the log is the versioning management data; see also RATH, column 23, lines 60-66, where the log stores information about changes to files and replicas);
Rath does not teach but Omara teaches accessing a synchronization setting for the file from versioning management data, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file (Fig. 5 and Par. 0050 Omara discloses that the local lock is acquired for a concurrent bag.  The local lock is seen as the synchronization setting. The concurrent bag is seen as the file. Par. 0025 and par. 0050 Omara discloses the local lock prevents all other threads from adding or deleting local list, but allows runtime platform to enumerate the concurrent bag);
Rath and Omara are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization settings of Omara, to prevent data from being corrupted. The suggestion/motivation to combine is that it would be obvious to try in order to inhibit the performance and scalability of a process where that are many independent processing resources that execute threads (Par. 0001 Omara).
Rath in combination with Omara does not teach but Mu teaches wherein the synchronization settings indicate conditions for preventing updating of files, wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the first computing device attempts to communicate with the second computing device and is unable to communicate with the second computing device  (Par. 0013 Mu teaches an atomic synchronization setting. The atomic synchronization setting allows the first cluster to write data to a second cluster, but does not perform another write operations until the first clusters is able to communicate with the second cluster. The first cluster is able to communicate with the second cluster when the first cluster sends a write acknowledgement);
wherein the plurality of files include a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the first computing device attempts to communicate with the second computing device and is unable to communicate with the second computing device (Fig. 2 (206, 208) and Par. 0046-0048 Mu teaches waiting to perform a synchronization until a connection is established. Waiting to perform a synchronization is seen as unable to communicate and preventing a file from being updated);
Rath and Mu are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization settings of Mu, to prevent data from being corrupted. The suggestion/motivation to combine is that it would be obvious to try in order to prevent errors or poor storage performance while waiting to load data (Par. 0002 and par. 0077 Mu).
Rath in combination with Omara does not teach but Cooper teaches and wherein the update changes the file from a first version to a second version that is distinct from the first version (Par. 0004 Cooper discloses the machines are updated with new table information before being able to access the server);
Rath and Cooper are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the quick device communication of Cooper, to prevent automatically synchronizing incorrect data. The suggestion/motivation to combine is that it would be obvious to try in order to prevent data corruption (Par. 0004 Cooper).
Rath teaches conditioned on a determination that the first copy of the versioning management data indicates the first synchronization setting is associated with the first directory, write the first update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers); 
and conditioned on a determination that the first copy of the versioning management data indicates the second synchronization setting is associated with the first directory, refrain from performance of a write of the first update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers. Col. 47 Lines 5-20 Rath discloses the two write quorums can be applied to the replica group to split the replica group into two identical replica groups. Rath discloses two different type of write quorums.  The second write quorum is seen as the second synchronization setting. Writing the replica to a new group is seen as refraining from writing the update to the first copy of the file); 
and the second computing device comprising: the second interface configured to communicate with the first interface of the first computing device, and second memory configured to store the second copy of the file, (Rath, column 22, lines 32-38; Rath, column 23, line 59-column 24, line 39, where the log is the versioning management data; see also Rath, column 23, lines 60-66, where the log stores information about changes to files and replicas);
the second copy of the file included in a second directory of a directory structure of the second computing device (Col. 14 Lines 20-24 Rath discloses updating the storage and partition to contain the newly created replicas).


As to claim 19 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 18.
In addition Rath teaches wherein the instructions are further executable by the processor to, in response to detection that the first computing device is able to communicate with the second computing device subsequent to a write of the update to the first copy of the file (Col. 4 Lines 36-42 Rath discloses the system rejoining the logs mechanism post-failover rejoins).
send an update message to the second computing device conditioned on a determination that the versioning management data indicates a first reconciliation setting associated with the file, wherein the update message indicates the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers available to communicate).


6.	Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable by Rath et al. U.S. Patent No. 9,069,827 (herein as ‘Rath’), in combination with Omara et al. U.S. Patent Application Publication No. 2010/0250507 (herein as ‘Omara’), Mu et al. U.S. Patent Application Publication No. 2016/0063083 (herein as ‘Mu’), Cooper U.S. Patent Application Publication No. 2011/0196866 (herein as ‘Cooper’) and further in view of Hesselink et al. U.S. Patent Application Publication No. 2005/0144186 (herein as ‘Hesselink’).
	
As to claim 8 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 1.
	Rath in combination with Omara and Cooper does not teach but Hesselink teaches wherein the interface is unable to communicate with the second computing device responsive to the computing device being disconnected from a network, the second computing device being disconnected from the network, the second computing device being powered down, or a combination thereof (Par. 194 Hesselink discloses when the device is offline the device is unable to receive any file data updates);
Rath and Hesselink are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the quick device communication of Hesselink, to prevent automatically synchronizing incorrect data. The suggestion/motivation to combine is that it would be obvious to try in order to allow quick and easy communication between users (Par. 0022-0023 Hesselink).


As to claim 15 Rath in combination with Omara, Mu and Cooper teaches each and every limitation of claim 13.
Rath in combination with Omara and Cooper does not teach but Hesselink teaches further comprising, in response to detecting a change in communication status of a particular computing device, updating the peer data to indicate the communication status (Par. 194 Hesselink discloses when the device is offline the device is unable to receive any file data updates);
Rath and Hesselink are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the quick device communication of Hesselink, to prevent automatically synchronizing incorrect data. The suggestion/motivation to combine is that it would be obvious to try in order to allow quick and easy communication between users (Par. 0022-0023 Hesselink).



7.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. U.S. Patent No. 9,069,827 (herein as ‘Rath’), Omara et al. U.S. Patent Application Publication No. 2010/0250507 (herein as ‘Omara’), Mu et al. U.S. Patent Application Publication No. 2016/0063083 (herein as ‘Mu’) in combination with Cooper U.S. Patent Application Publication No. 2011/0196866 (herein as ‘Cooper’) and further in view of Hesselink et al. U.S. Patent Application Publication No. 2005/0144186 (herein as ‘Hesselink’) and further in view of Luo et al. U.S. Patent Application Publication No. 2019/0081766 (herein as ‘Luo’).

As to claim 16 Rath in combination with Cooper, Omara, Mu and Hesselink teaches each and every limitation of claim 13.
	Rath in combination with Cooper and Hesselink does not teach but Luo teaches wherein the first computing device corresponds to a first line replaceable unit of an aircraft, and wherein the second computing device corresponds to a second line replaceable unit of the aircraft (Par. 0068 Luo discloses the system provides communications to vehicles such as aircraft).
Rath and Luo are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization of Luo, to processes communications between devices. The suggestion/motivation to combine is that it would be obvious to try in order to provide a method to process wireless communication (Par. 0001 Luo).


8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. U.S. Patent No. 9,069,827 (herein as ‘Rath’), Omara et al. U.S. Patent Application Publication No. 2010/0250507 (herein as ‘Omara’), Mu et al. U.S. Patent Application Publication No. 2016/0063083 (herein as ‘Mu’) in combination with Cooper U.S. Patent Application Publication No. 2011/0196866 (herein as ‘Cooper’) and further in view of Hesselink et al. U.S. Patent Application Publication No. 2005/0144186 (herein as ‘Hesselink’ and further in view of Sekino et al. U.S. Patent Application Publication No. 2013/0097458 (herein as ‘Sekino’).

As to claim 17 Rath in combination with Cooper, Omara and Hesselink teaches each and every limitation of claim 14.
Rath in combination with Cooper, Omara, Mu and Hesselink does not teach but Sekino teaches wherein the reconciliation phase is detected in response to detecting a power-up event (Par. 0077 Sekino discloses that during power recovery the system is restarting. Par. 0111 Sekino discloses when a blackout occurs the system can restart once power is restored).
Rath and Sekino are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the power restoration of Sekino, to restart the storage device when power is restored. The suggestion/motivation to combine is that it would be obvious to try in order to provide data communicate once power is restored (Par. 0008 Sekino).



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/ October 21, 2022Examiner, Art Unit 2159                   
                                                                                                                                                                                                                                                                                                                                                                                  
/AMRESH SINGH/Primary Examiner, Art Unit 2159